MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. I write separately to note, as to Division 7, that our discussion of cruel and unusual punishment addresses only federal constitutional law, because — although Willis invokes Ga. Const, of 1983, Art. I, Sec. I, Par. XVII — he suggests that the federal and state constitutional standards are identical. But they are not. See Fleming v. Zant, 259 Ga. 687, 689-690 (3) (386 SE2d 339) (1989); Haygood v. State, 225 Ga. App. 81 (483 SE2d 302) (1997). Willis does cite Haygood, supra, but he does not argue — and I do not see — any basis for reaching a different result under the state constitutional standard.